OliveR, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, relate to certain switchgear and parts thereof exported from Germany and entered at Kansas City, Mo.
The cases are before me on a written stipulation of submission establishing that the proper basis for appraisement of the switchgear and parts thereof, represented by the invoice items marked “A” and initialed “EFK,” is cost of production, as defined in section 402 (f) of the Tariff Act of 1930, and that such statutory value for the merchandise so identified is the “invoiced unit prices in U. S. dollars, packing included, less postage, inland freight and charges, consular fee, insurance, ocean freight, as invoiced, where specified on the invoices as being included in the invoice prices.” As to other merchandise, not hereinabove identified and included on any of the invoices covered by these appeals for reappraisement, the appraised value is affirmed. Judgment will be rendered accordingly.